Citation Nr: 0843369	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-12 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for gynecological 
disability, to include cervical dysplasia and/or condyloma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in August 
2007, when it was remanded to provide the veteran with a VA 
examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was remanded in by the Board in August 2007 with 
instructions to provide the veteran with a VA gynecological 
examination to develop the medical evidence in this appeal.  
The claims file reflects that the AMC attempted to schedule 
the veteran for an appropriate examination at a VA facility 
near to her home.  The nearest VA facility, in Spokane, WA, 
reported in August 2007 that "At the present time we do not 
have a physician assigned to the Compensation & Pension 
section."  The veteran was consequently scheduled for the 
requested examination at an alternative VA facility located 
near Seattle, WA.

The veteran submitted a written statement in October 2007 
confirming that she desired to continue her appeal, but 
explaining that she was unable to travel to Seattle, "which 
is 300 miles away" from her home.  The veteran requested 
"that the examination be requested through QTC for a 
contract doctor in Spokane, or that the Spokane VAMC schedule 
the exam locally by referral if they are unable to do the 
examination at the Spokane VAMC."  The claims file does not 
provide any clear documentation of efforts to honor the 
veteran's request.

The Board acknowledges that an April 2008 letter from the AMC 
to the veteran states "We have consulted with the Spokane VA 
Medical Centers and the Walla Walla VA Medical Center 
regarding your appointment for an exam.  We were told by both 
VA Medical Centers that there were no health care providers 
in the communities willing to do the VA examinations."  
Under the circumstances of this case, however, the Board does 
not believe that this is sufficient documentation that 
reasonable channels were exhausted in any attempt to provide 
the veteran with the gynecological examination within 
practical reach of her home.  The Board notes, in passing, 
that a QTC clinic is located in Spokane, WA, and that there 
are VA Community Based Outpatient Clinics in neighboring 
states that are significantly closer to the veteran's home 
than the Seattle area.  The record does not explicitly 
indicate whether such alternative facilities were considered 
or may be able to provide the examination.

The Board previously remanded this case to provide the 
veteran with a VA examination essential to the development of 
her claim.  The Board is under a duty to ensure compliance 
with the terms of its prior remands.  Stegall v. West, 11 
Vet.App. 268, 271 (1998).  The veteran was scheduled for a 
July 2008 VA examination at a Seattle-area VA facility 
approximately 300 miles from the veteran's address.  The 
veteran explained that she was unable to travel such a 
distance, and she did not report for the examination.  There 
is no documentation of reasonably complete investigation of 
the possibility of arranging for an appropriate examination 
at a location more practical to the veteran than the Seattle 
area.

The Board notes the substantial distance between the 
veteran's home and the Seattle-area facility where her VA 
examination was previously scheduled, and finds that the 
veteran has reasonably shown good cause in explaining her 
inability to travel that distance to attend the examination.  
Thus, appropriate action should be taken to arrange for an 
alternative means of providing the requested examination 
within a more practical traveling distance of the veteran's 
home.  If such an alternative proves to be impossible, there 
must be clear documentation showing that all appropriate 
available means of providing a more practical examination 
location were investigated prior to reaching such a 
determination.

The Board again stresses, as discussed in the prior remand, 
the importance of obtaining a current VA examination in 
connection with this claim.  The service medical records 
include significant evidence that the veteran was diagnosed 
with condyloma and dysplasia during service.  Post-service 
medical records indicate that the veteran had a pertinent 
post-service diagnosis in 1999, and generally normal Pap 
smear results since that time through the most current 2006 
records.  However, the post-service medical records also show 
that the veteran has remained in treatment and consultation 
at VA medical facilities in a "dysplasia program" despite 
normal Pap smears, and the evidence shows that the veteran 
remained required to have increased testing frequency due to 
her prior diagnosis of dysplasia; the medical evidence does 
not clearly refer to dysplasia as having resolved.  Thus, the 
Board is unable to determine whether the veteran's in-service 
diagnosis of cervical disease was a recurring acute pathology 
that essentially resolved with each surgical treatment, or 
whether the in-service diagnosis was the onset of a chronic 
pathology which has not medically resolved despite becoming, 
perhaps, asymptomatic for a period of time.

A more detailed discussion of the records leading to the 
essential medical uncertainty in this case is contained in 
the Board's prior August 2007 remand.

No VA examination has yet been performed in association with 
this appeal.  The Board is not competent to determine whether 
the veteran currently suffers from a diagnosed chronic 
gynecological condition based upon the available information.  
The evidence presented sufficiently supports the veteran's 
claim such that that the Board believes that a current 
medical examination with etiology opinion is necessary for 
fair appellate review of this case.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA or fee-basis gynecology 
examination to determine the nature and 
etiology of any current cervical disease.  
The veteran has expressed a practical 
inability to attend a VA examination in the 
Seattle area, approximately 300 miles from 
her home in Spokane, WA.  The RO should 
take appropriate reasonable steps to 
provide such an examination at a location 
reasonably near the veteran's home in 
Spokane, WA.  The Board notes, in passing, 
that a QTC clinic is located in Spokane, 
WA, and that there are VA Community Based 
Outpatient Clinics in neighboring states 
that are significantly closer to the 
veteran's home than the Seattle area.

If, following the reasonable exercise of 
the available means of providing such an 
examination (including a fee-basis 
examination), the RO is unable to arrange 
for an examination at a location the 
veteran can attend, the RO should clearly 
document the reasons in the claims-file and 
provide appropriate notice to the veteran.

It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

a)  Please clearly identify all diagnoses 
of current, chronic gynecological 
disease/disorders found in examining the 
veteran.  In answering this, please 
explain whether the veteran's previous 
diagnoses of dysplasia and condyloma were 
acute disorders which have resolved or 
whether they remain as ongoing diagnosed 
pathologies.  Please also discuss whether 
the veteran's ongoing treatment and 
screening in a dysplasia program should 
be understood as signifying that the 
veteran is currently diagnosed with 
dysplasia.

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran currently suffers from any 
chronic cervical disease/disorder that 
was manifested during the veteran's 
active duty service?  If so, please 
identify the disease/disorder.

2.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review and 
readjudicate the issue on appeal.  If the 
claim remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




